Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a table assembly, classified in A61G13/009.
II. Claim 12-20, drawn to a channel filler, classified in A61G13/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination requires use on a table having legs. The subcombination has separate utility such as a neck cushion connectable to the headrest of a seat.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (between invention I and II) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application also contains claims directed to the following patentably distinct species. 
Species 1: Figures 2-5, channel filler comprising a cover and straps connected to the cover on the end faces.
Species 2: Figures 6-7, channel filler comprises straps connected on end faces with no cover.

Species 4: Figure 9B, channel filler comprises three side faces, where two side faces are concave, the third is planar, and the three edges are rounded with a through bore extending the length of the body.
Species 5: Figure 9C, channel filler comprises a rectangle cross section with a through bore extending the length of the body.
Species 6: Figure 9D, channel filler comprises a square cross section with a through bore extending the length of the body.
Species 7: Figure 9E, channel filler comprises an octagonal cross section with a through bore extending the length of the body.
Species 8: Figures 9F, 11A, and 11B, channel filler comprises a hexagonal cross section with a through bore extending the length of the body.
Species 9: Figure 9G, channel filler comprises a circular cross section with a through bore extending the length of the body.
Species 10: Figure 9H, channel filler comprises an obround cross section with a through bore extending the length of the body.
Species 11: Figure 9I, channel filler comprises a curves obround cross section with a concave bottom side and a convex top side with a through bore extending the length of the body.
Species 12: Figure 9j, channel filler comprises a three-sided cross section where two bottom sides are concave, the top side is convex and the three edges are planar with a through bore extending the length of the body.
Species 13: Figure 10A, channel filler comprises a circular cross section with planar bottom side and having straps extend from the ends of the channel filler along the flat bottom side edge.

Species 15: Figure 12, channel filler comprises a hexagonal cross section with a flat through bore extending the length of the body.
	The species are independent or distinct because the different species have mutually exclusive characteristics, including the structural configuration of and connection between the shapes of each embodiment and the straps connected to some of the embodiments. In addition, these species are not obvious variants of each other based on the current record.
		Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic. Examiner notes claims 1 and 12 claim shapes that are substantially similar to the channel formed where there are a number of shapes that cannot be defined since the adjacent cushions are not defined.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (between Species 1-15) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXIS FELIX LOPEZ/
Examiner, Art Unit 3673   

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
3/10/2022